Hill, C. J.
1. The demurrer to the petition is without merit, and the court properly overruled it.
2. It is doubtful if the motion to recommit the auditor’s report was timely filed, but even if it was, there was no error in refusing to recommit the report and entering up final judgment in accordance therewith, as the findings of the report were sufficiently full, specific, and definite to enable the court to do so. Judgment affirmed.
Shipp & Sheppard, Dylces & Nisbet, for plaintiffs in error.
Maynard & Hooper, contra.